In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Suffolk County (Burke, Ct. Atty. Ref.), dated November 28, 2012, which, after a hearing, inter alia, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and *830that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal, and will not be disturbed unless clearly unsupported by the record” (Matter of Alam v Alam, 108 AD3d 665, 666 [2013]; see Matter of Salazar v Melendez, 97 AD3d 754, 755 [2012]). Here, the Family Court’s determination that no family offense had been committed hinged on issues of credibility, and we find no basis to disturb it (see Matter of Kurkcu v Cokyuksel, 31 AD3d 554 [2006]).
The petitioner’s remaining contentions are without merit. Dickerson, J.E, Hall, Cohen and Miller, JJ., concur.